           Case 1:16-cr-00370-CM Document 329 Filed 10/03/18 Page 1 of 2

                                                    U.S. Department of Justice

                                                    Criminal Division



Fraud Section                                       Michael T. Koenig
                                                    (202) 616-2165
                                                    Michael.Koenig@usdoj.gov

                                                    450 Fifth Street, NW
                                                    Washington, D.C. 20530


VIA ECF                                             October 3, 2018

Honorable Colleen McMahon
U.S. District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

         Re:    United States v. Connolly and Black, 16-CR-370 (CM)

Dear Chief Judge McMahon:

        We write to request reconsideration of the Court’s ruling that the government may not
offer exhibits marked after the start of trial. As the Court knows, trials unfold in unexpected
ways and it is only fair to allow the government modest adjustments to its evidence that will not
expand the length of trial by any significant amount. Here, the government only seeks to mark a
handful of additional exhibits—documents the defendants have had for a very long time—in
response to evidentiary rulings and points emphasized by the defendants in opening and on cross
examination.

           For example, because Mr. Breen claimed in opening that “LIBOR was a foreign concept
to Matt Connolly” (Prelim. Tr. 93:19-20) and predicted that the jury would “know more about
[LIBOR] than Matt Connolly ever[] did during this time period” (id. at 94:16-17), the
government should be able to rebut that with a few exhibits that demonstrate the opposite in
Mr. Connolly’s own words: GX 1-293 (Attachment A) (“Certainly Libors are poised to go lower
. . . .”); GX 1-294 (Attachment B) (“If they start a term lending unsecured or triparty program
you will see libor come down . . . .”); GX 1-315 (Attachment C) (“NOTHING THE FED CAN
DO WILL EFFECT LIBOR SPREADS.”).

        Mr. Breen also asserted that Mr. Connolly “left the trading to traders who understood the
products, including LIBOR.” (Prelim. Tr. 94:3-4.) But again, Mr. Connolly’s words contradict
his lawyer: GX 1-301 (Attachment D) (“HAHAHAH, I MEANT FF/LIBOR AND 3’S/1’S . . .
FULLY UP AND RUNNING HERE”); GX 1-307 (Attachment E) (“tim made 2.5mm on that 3’s
vs 1yr libor reset today we told you about”); GX 1-309 (Attachment F) (congratulating a
subordinate on a trade); GX 1-313 (Attachment G) (similar).
         Case 1:16-cr-00370-CM Document 329 Filed 10/03/18 Page 2 of 2
                                                                                              2



       In addition, the Court ordered the government to make a more granular connection
association between counterparties and defendants/co-conspirators, so the government seeks to
introduce email exhibits tending to demonstrate that particular books belonged to Mr. Black: GX
1-304 (Attachment H); GX 1-304B (Attachment I); GX 1-304C (Attachment J); GX 1-304D
(Attachment K).

       For those reasons, the government urges to Court to revisit its earlier ruling.

                                                     Sincerely,

                                                                    /s/
                                                     CAROL L. SIPPERLY
                                                     Senior Litigation Counsel
                                                     ALISON L. ANDERSON
                                                     Trial Attorney
                                                     Criminal Division—Fraud Section
                                                     United States Department of Justice

                                                     MICHAEL T. KOENIG
                                                     CHRISTINA J. BROWN
                                                     Trial Attorneys
                                                     Antitrust Division
                                                     United States Department of Justice
